Citation Nr: 0530962	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-34 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder.

[The issues of whether the veteran is entitled to additional 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code, after a declaration 
of rehabilitation, and whether there was clear and 
unmistakable error (CUE) in an April 30, 2003, rating 
decision in that it assigned a 10 percent rating for memory 
loss as due to an undiagnosed illness, are the subjects of 
separate Board Decisions.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to February 1990 and again from November 1990 to 
May 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A June 2002 record from a private physician, Dr. L, contains 
the following conclusion:  "The records show that the 
veteran is suffering from low Back pain since 1983 while in 
service.  It therefore appears that his Back condition is 
related to Military Service."  The file contains no 
examination report or treatment records from Dr. L.  
Additional development is indicated.  

The veteran underwent a VA examination of the back in January 
2004, when chronic low back pain was diagnosed.  The examiner 
indicated it was likely the veteran had degenerative disc 
disease of the lumbar spine with positive nerve conduction 
study and mild radiculopathy.  While the VA examiner found it 
was not as least as likely as not that the veteran's back 
condition was secondary to his service-connected knee 
disabilities, and that the current back problem is not likely 
related to the veteran's low back pain in service, it appears 
that the examiner overlooked the statement by Dr. L.  The 
examiner was asked to note (comment on) a 1992 [sic] opinion 
by Dr. L., and stated that a search of the file revealed no 
comments by Dr. L in 1992.  A supplementary medical opinion 
that takes into account the statement by Dr. L is indicated.  

Accordingly, the case is REMANDED for the following:
1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for low back 
disability since service, specifically 
including any treatment or evaluation in 
conjunction with the June 2002 letter 
from Dr. L.  The RO should obtain 
complete copies of all outstanding 
records from the identified 
treatment/evaluation sources.  The 
veteran must cooperate in this matter by 
identifying all sources and providing any 
releases needed to secure records of the 
evaluations and treatment.  If the 
opinion by Dr. L was provided without 
examination or evaluation of the veteran, 
it should be so noted for the file.   

2.  After any additional records are 
added to the claims file, the RO should 
arrange for entire record to be forwarded 
to the examiner who conducted the January 
2004 examination for a supplementary 
opinion.  The examiner should review the 
entire record and provide a medical 
opinion as to whether it is at least as 
likely as not that any back disability is 
related to service, any complaints or 
findings noted therein, or to a service-
connected disability.  The examiner 
should specifically comment on the June 
2002 letter opinion from Dr. L, and 
explain the rationale for all opinions 
given.  If the January 2004 examiner is 
unavailable, arrangements should be made 
for another physician to review the 
record and provide the opinion sought.

3.  The RO should then readjudicate the 
claim.  The readjudication should 
encompass consideration of all pertinent 
evidence, including the June 2002 
statement from Dr. L.  If the claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to complete the record, and 
to ensure due process.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


